Citation Nr: 1329459	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  07-25 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent from November 18, 2008, for right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION


The Veteran served on active duty from July 1997 to November 
1997 and from March 2003 to May 2004.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The claim has since been transferred 
to the Denver, Colorado RO.

In an August 2009 supplemental statement of the case, a 
Decision Review Officer (DRO) awarded a 10 percent 
evaluation for right knee disability, effective from 
November 18, 2008.  As this award does not represent a total 
grant of the benefits sought on appeal, the claim for an 
increased rating for right knee disability remains before 
the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In August 2010, the Veteran testified before the undersigned 
Acting Veterans Law Judge (VLJ).  A hearing transcript is 
associated with the claims files.

In January 2011, the Board remanded the issue of entitlement 
to an increased initial disability rating for the Veteran's 
right knee disability for additional development.  In July 
2012, the Board denied an initial compensable evaluation for 
right knee disability prior to November 18, 2008, and 
remanded the claim for an evaluation in excess of 10 percent 
from November 18, 2008.

The claim for an evaluation in excess of 10 percent from 
November 18, 2008, has been returned to the Board for 
disposition.


FINDING OF FACT

From November 18, 2008, the Veteran's right knee disability 
has been manifested by flexion at worst of 127 degrees (140 
degrees is normal) and extension at worst of 10 degrees (0 
degrees is normal); there was no ankylosis, subluxation or 
lateral instability, episodes of "locking," pain and 
effusion into the joint, or nonunion/malunion of the tibia 
and fibula.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for right knee disability from November 18, 2008, are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2012); 38 C.F.R. §§ 3.159, 4.1-4.10, 4.71a, Diagnostic 
Codes 5299-5014 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2012), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2012), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain 
on behalf of the claimant.  Although the regulation 
previously required VA to request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim, the regulation has been amended to eliminate that 
requirement for claims pending before VA on or after May 30, 
2008.
The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held the plain language of 38 
U.S.C.A. § 5103(a) requires notice to a claimant pursuant to 
the VCAA be provided "at the time" or "immediately after" VA 
receives a complete or substantially complete application 
for VA-administered benefits.  Pelegrini v. Principi, 18 
Vet. App. 112, 119 (2004).

VA met its duty to notify.  The Veteran's claim arises from 
his disagreement with the initial disability evaluation 
assigned following the grant of service connection for right 
knee disability.  The Veteran filed his claim in July 2005.  
The RO provided him with a VCAA letter in September 2005, 
prior to the rating decision on appeal, that did not include 
notice of the disability rating and effective date elements 
of his claim.  In cases where service connection has been 
granted and an initial rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven.  As a result, no 
additional 38 U.S.C.A. § 5103(a) notice is required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Notwithstanding, VA sent to the Veteran notice of how VA 
assigns disability ratings and effective dates in a March 
2006 letter, and subsequently readjudicated that claim in 
March 2013.  Following provision of all required notice and 
completion of all indicated development of the record, the 
originating agency readjudicated the claim in March 2013, 
affording due process of law, and issued to the Veteran a 
supplemental statement of the case dated in March 2013.  .  
See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A 
timing error may be cured by a new VCAA notification 
followed by readjudication of the claim).  There is no 
indication or reason to believe that the ultimate decision 
of the originating agency on the merits of the claim would 
have been different had complete VCAA notice been provided 
at an earlier time.

VA also met its duty to assist.  All relevant medical 
records have been obtained and associated with the record.  
VA afforded the Veteran VA examinations.  The Board 
previously reviewed the record, determined that the VA 
examination of record was inadequate, and remanded the case 
for the purpose of affording the Veteran a new VA 
examination.  The Veteran presented for VA examination in 
January 2013.  The Board has reviewed the examination report 
and finds substantial compliance with the requirements 
articulated in the Board's prior remand decision.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

VA further provided the Veteran a hearing before the Board.  
Under 38 C.F.R. § 3.103(c)(2), a VLJ who conducts a hearing 
must fulfill two duties:  First, the VLJ must fully explain 
the issues and, second, the VLJ must suggest the submission 
of evidence that may have been overlooked.  Here, the VLJ 
identified the issue on appeal and the testimony reflects an 
understanding of the issue on appeal.  The Veteran testified 
that his condition was worse than when previously 
examination.  It is noted that the remand of this case was 
predicated on this testimony.  Therefore, the Board finds 
that the VLJ complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2).  See also, Bryant v. Shinseki, 23 Vet. App. 
488 (2010).

Accordingly, the Board will address the merits of the claim.

II. Evaluation of Right Knee Disability

The Board granted a 10 percent evaluation for right knee 
disability for the period from June 20, 2005, to November 
17, 2008, based on painful motion, and remanded the matter 
of entitlement to an evaluation in excess of 10 percent from 
November 18, 2008, based on the Veteran's testimony of 
increased symptoms since his last VA disability evaluation.

The Veteran seeks an evaluation in excess of 10 percent from 
November 18, 2008.  He testified in August 2010 that his 
condition is manifested by pain, swelling, and loss of range 
of motion due to pain.  He testified that his knee has 
popping and grinding sounds when going up and down the 
stairs.  He denied lost time from work due to knee problems.  
He denied instability.  He reported that his symptoms flare-
up with cool weather and that he treats symptoms with Aleve 
or Tylenol.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination 
of a matter, the Secretary shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2012); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R.  § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  The Court has 
held that a veteran may not be compensated twice for the 
same symptomatology as "such a result would over compensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The Court has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of 
time based on the facts found.  In other words, the 
evaluations may be "staged."  Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (staged ratings are appropriate when the 
factual findings show distinct period where the service- 
connected disability exhibits symptoms that would warrant 
different ratings.); see also Fenderson v. West, 12 Vet. 
App. 119, 126 (2001).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level 
of current impairment, that the disability be considered in 
the context of the entire recorded history.  38 C.F.R. § 
4.1.

Under certain circumstances, a knee disability may receive 
separate ratings based on evidence showing limitation of 
motion (Diagnostic Codes 5003, 5010, 5256, 5260, and 5261) 
or instability (Code 5257, 5262, and 5263). See VAOPGCPREC 
9- 2004 (September 17, 2004) and VAOPGCPREC 23-97 (July 1, 
1997).

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  Under Diagnostic Code 5260, limitation of flexion 
is rated 10 percent when flexion is limited to 45 degrees, 
20 percent when flexion is limited to 30 degrees, and 30 
percent when flexion limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5261, 
limitation of extension is rated 10 percent when extension 
is limited to 10 degrees, 20 percent rating when extension 
is limited to 15 degrees, 30 percent when extension is 
limited to 20 degrees, 40 percent rating when extension is 
limited to 30 degrees, and 50 percent when extension is 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  Under Diagnostic Code 5257, a 10 percent rating is 
warranted for slight subluxation or lateral instability, a 
20 percent rating is warranted for moderate subluxation or 
lateral instability, and a 30 percent rating is warranted 
for severe subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.  Diagnostic Code 5258 pertains 
to dislocation of the semilunar cartilage with frequent 
episodes of locking, pain and effusion into the joint and is 
rated as 20 percent disabling.  38 C.F.R. § 4.71a, Code 
5258.

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the Court 
has emphasized, that evaluation must include consideration 
of impairment of function due to such factors as pain on 
motion, weakened movement, excess fatigability, diminished 
endurance, or incoordination.  38 C.F.R. §§ 4.40, 4.45, 
4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board is required to analyze the credibility and 
probative value of the evidence, account for any evidence 
that it finds persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 
516 (2006).  It is noted that competency of evidence differs 
from weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence 
to be made after the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("although interest may affect the 
credibility of testimony, it does not affect competency to 
testify").  In determining whether statements are credible, 
the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995). 

Analysis

Having carefully considered all the evidence of record, the 
Board finds that the preponderance of the evidence is 
against the assignment of an initial evaluation in excess of 
10 percent for right knee disability from November 18, 2008.  
Neither the lay nor medical evidence more nearly reflects 
the criteria for a higher evaluation from November 18, 2008.  
38 C.F.R. § 4.7.

The record shows that the Veteran works as a heavy equipment 
operator in pipeline construction and has lost no time from 
work due to his right knee disorder.  VA treatment records 
dated since November 2008 reflect that the Veteran was 
assessed with patellofemoral pain syndrome, and that he had 
complaints of frequent swelling and stiffness with cooler 
weather.

Report of VA examination dated in January 2011 reflects a 
history of right knee stiffness, decreased speed of motion, 
repeated effusions, and swelling.  Flare-ups were described 
as mild, occurring weekly, lasting for hours, and 
precipitated by changes in the weather.  The Veteran 
reported that he could stand more than 1 hour but less than 
3; and that he could walk 1 to 3 miles.  He had orthotic 
inserts for shoes that he occasionally used, but no knee 
brace.  Objectively, there was crepitus, effusion, and 
guarding of movement.  There was no instability.  Range of 
motion was from -10 to 127 degrees with objective evidence 
of pain on motion.  There was no additional limitation of 
motion following 3 repetitions of motion.  There was a small 
effusion on physical exam.  X-ray was negative for 
arthritis, fracture, and dislocation, but showed soft tissue 
swelling.  There was no x-ray evidence of joint effusion.  
There was a small density consistent with a "fabella."

Report of VA examination dated in January 2013 reflects a 
diagnosis for right knee patellofemoral pain without 
evidence of instability and no evidence of osteoarthritis.  
The Veteran complained of right knee pain 2 to 3 days per 
week triggered by driving and holding the leg in one 
position.  He complained of some stiffness.  The Veteran 
denied problems going up and down stairs.  Pain occurs if he 
has to help co-workers in a trench or tighten bolts by 
kneeling, which lasts for 1 to 2 hours and was rated as 7 of 
10 in severity.  He reported that he cannot run more than 
500 feet due to right knee pain.  He reported that he can 
stand from 3 to 4 hours, and walk about 2 miles.  He denied 
catching or locking symptoms.  He denied swelling and giving 
way.  Objectively, gait was normal.  The Veteran could 
perform full squat but reported some tightness.  There was 
tenderness under medial and lateral patella and at superior 
patellar poles on right.  Patellar grind test was positive.  
McMurray's test was negative.  There was no atrophy of 
disuse.  There was no instability; patellar 
subluxation/dislocation; or tibial/fibular impairment.  The 
range of motion was from 0 to 135 degrees on the right, 
limited by soft tissue.  Pain began at 130 degrees on 
flexion.  There was no evidence of pain on extension.  
Following repetitive-use testing, flexion was limited to 120 
degrees after performing 10 squats, but there was no 
limitation of extension or weakened movement, excess 
fatigability, or incoordination.

In this case, neither the lay nor medical evidence more 
nearly reflects the criteria for a higher evaluation from 
November 18, 2008.  38 C.F.R. § 4.7.  There are no 
complaints or medical findings for ankylosis, recurrent 
subluxation or instability, or frequent episodes of 
"locking," pain, and effusion into the joint.  Furthermore, 
from November 2008, the Veteran's flexion has been better 
than 60 degrees and extension has been better than 15 
degrees.  Although extension was limited to 10 degrees on VA 
examination in January 2011, this corresponds to a rating of 
no more than 10 percent and does not more nearly approximate 
the criteria for the next higher evaluation even when 
considered independent from the normal findings for 
extension on VA examination in January 2013.

When considering the provisions of 38 C.F.R. § 4.40 and § 
4.45 as well as the ruling in DeLuca, the Board notes that 
pain itself does not constitute functional loss, and painful 
motion does not constitute limited motion for the purposes 
of rating under Diagnostic Codes pertaining to limitation of 
motion.  Mitchell v. Shinseki, No. 09-2169 (Vet. App. Aug. 
23, 2011).  Pain indeed must affect the ability to perform 
normal working movements with normal excursion, strength, 
speed, coordination, or endurance in order to constitute 
functional loss.  Id.  Here, VA examination in January 2013 
revealed flexion limited to 120 degrees following repetitive 
motion testing.  This finding does not support the 
assignment of a higher evaluation than now assigned as the 
schedule requires findings that more nearly reflect flexion 
limited to 30 degrees for the next higher evaluation.  
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5260.  Also, there 
was no additional loss of flexion, weakened movement, excess 
fatigability, or incoordination resulting in any additional 
functional limitation.  Therefore, the Board finds that the 
current 10 percent evaluation contemplates the functional 
impairment caused by the Veteran's right knee symptoms.

The Board accepts that the Veteran is competent to report 
that his disability is worse than evaluated.  However, 
whether a disability meets the schedular criteria for the 
assignment of a higher evaluation is a factual determination 
by the Board based on the Veteran's complaints coupled with 
the medical evidence.  Both the lay and medical evidence are 
probative in this case.  Although the Veteran may believe 
that he meets the criteria for the next higher disability 
rating, his complaints along with the medical findings do 
not meet the schedular requirements for a higher evaluation, 
as explained and discussed above.

Additionally, the Board specifically considered whether a 
higher evaluation may be assigned based on any other 
potentially applicable provision, but finds that a higher 
evaluation is not warranted under any other provision.  
Because the Veteran's disability did not meet the criteria 
for a higher evaluation at any time during the appeal 
period, the Board finds no basis for a staged disability 
evaluation. See Fenderson, supra.

Accordingly, the claim is denied.  As the evidence is not in 
equipoise, there is no doubt to resolve.  38 U.S.C.A. § 
5107(b); Gilbert, supra.

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(a).  In determining whether a case should be referred 
for extra-schedular consideration, the Board must compare 
the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  In this case, the record reflects that the 
manifestations of the Veteran's right knee disability, that 
is, pain, painful motion, and limitation of motion, are 
specifically contemplated by the schedular criteria.  
Accordingly, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.  
Thun v. Peake, 22 Vet. App. 111, 115 (2008).




ORDER

An evaluation in excess of 10 percent for right knee 
disability from November 18, 2008, is denied.




____________________________________________
E.I. VELEZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


